                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

MICHAEL L. MARK, #1064829                        §

VS.                                              §               CIVIL ACTION NO. 6:18cv309

LEE ANN SPEARS, ET AL.                           §

                               ORDER OF PARTIAL DISMISSAL

       Plaintiff Michael L. Mark, an inmate currently confined at the Powledge Unit within the

Texas Department of Criminal Justice, (TDCJ), is proceeding pro se and in forma pauperis in the

above styled and numbered civil rights lawsuit. Mark is complaining about alleged constitutional

violations occurring at the Powledge Unit. The complaint was referred to the United States

Magistrate Judge, the Honorable K. Nicole Mitchell, for findings of fact, conclusions of law, and

recommendations for the disposition of the case.

       On July 30, 2019, Judge Mitchell issued a Report, (Dkt. #38), recommending that

Defendants’ motions to dismiss, (Dkt. ### 17, 20, and 23), be granted because Plaintiff’s 2014,

2015, and 2016 claims are time-barred. Judge Mitchell also recommended that Plaintiff’s claims

for monetary damages against Defendants in their official capacities be dismissed by virtue of the

Eleventh Amendment. A copy of this Report was sent to Plaintiff at his address; return receipt

requested. Plaintiff has filed timely objections, (Dkt. #44).

       In his objections, Plaintiff explains that he attached prison grievances submitted in 2017

and 2018 to his amended complaint. He argues that his 2017 and 2018 claims—allegations

regarding legal mail, legal citations and materials, retaliation, and access to the law library—are

not time-barred.



                                                 1
        The court has conducted a careful de novo review of record and the Magistrate Judge’s

proposed findings and recommendations. See 28 U.S.C. §636(b)(1) (District Judge shall “make a

de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.”). Upon such de novo review, the court has

determined that the Report of the United States Magistrate Judge is correct insofar as it

recommended dismissal of Plaintiff’s time-barred claims. Accordingly, it is

        ORDERED that the Report of the United States Magistrate Judge, (Dkt. #38), is

ADOPTED as the opinion of the court insofar as it recommends dismissal of Plaintiff’s time-

barred claims. Further, it is

        ORDERED that Defendants’ motions to dismiss, (Dkt. ### 17, 20, 23), are GRANTED

to the limited extent that Plaintiff’s 2014, 2015, and 2016 claims are dismissed, with prejudice,

because they are time-barred. Plaintiff’s 2017 and 2018 claims will proceed before the court.

Further, it is

        ORDERED that any claim for monetary damages against Defendants in their official

capacities is DISMISSED, with prejudice.

        SIGNED this the 22 day of August, 2019.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge




                                               2
